107 F.3d 877
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stephen HAMBRICK, Plaintiff-Appellant,v.James CLEM;  Michael Hook;  John Lane, Defendants-Appellees.
No. 95-56670.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Feb. 5, 1997.Decided Feb. 25, 1997.

1
Before:  BEEZER and KOZINSKI, Circuit Judges, and INGRAM,* District Judge.


2
MEMORANDUM**


3
Stephen Hambrick appeals from grant of summary judgment in favor of Defendants.  We have jurisdiction under 28 U.S.C. § 1291 and we AFFIRM IN PART AND REVERSE IN PART.


4
We review a grant of summary judgment de novo.  Aceves v. Allstate Insurance Company, 68 F.3d 1160 (9th Cir.1995).


5
Steven Hambrick's Complaint contains four counts, the second of which alleges that property seized at the time of a search conducted pursuant to a search warrant was beyond the scope of the warrant and hence seized and withheld unlawfully to Hambrick's detriment and in violation of his civil rights under the Fourth and Fourteenth Amendments to the Constitution of the United States.  Because the district court, in granting summary judgment, did not address the issues presented in the second count, and because those issues had not been previously litigated in the state criminal proceedings, or in the federal forfeiture action, we REVERSE the grant of summary judgment with respect to the second count only, and REMAND to the district court for further consideration.


6
We AFFIRM the grant of summary judgment in all other particulars.



*
 The Honorable William A. Ingram, Senior United States District Judge for the Northern District of California, sitting by designation


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3